 In the Matter of TERRYTOONS, INC., EMPLOYERandJosH .1 LEVINE,PETITIONERCase No. 0-RD-9.-Decided May 5,1948MandelkercfHalper,byMr. David Halper,of New York City, forthe Employer.Cllr. Joshua Levine,of New York City, for the Petitioner.SheehanctHarold,byMr. John J. Sheehan,of New York City, forthe Intervenor.DECISIONANDORDERUpon a petition for decertification duly filed, hearing in this casewas held at New York City on December 11, 1947, before Robert Silagi,hearing officer.At the hearing, the Intervenor moved to withdrawfrom further participation therein, and also requested that, in theevent that an election was ordered, that its name be removed from theballot.The hearing officer referred this motion to,the Board for dis-position.The hearing officer's rulings made-at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERTerrytoons, Inc., a New York corporation, is engaged in the produc-tion of motion picture animated cartoons.During the past year, theEmployer purchased raw materials valued at about $25,000, of whichapproximately 75 percent was shipped to the Employer's plant at NewRochelle, New York, from points outside the State of New York.Dur-ing the same period, the Employer sold finished products valued itexcess of $500,000, all of which was at one time or another shipped topoints outside the State of New York.77 N L R B, No. 81.471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE PARTIES INVOLVEDThe Petitioner representing employees of the Employer is an indi-vidual, who asserts that the Union is no longer the representative ofthe Employer's employees as defined by Section 9 (a) of the amendedAct.Screen Cartoonists, Local 1461, Brotherhood of Painters, Deco-rators and Paperhangers, affiliated with the American Federation ofLabor, herein called the Intervenor, was certified by the Board onJune 16, 1943, as the collective bargaining representative of the em-ployees of the Employer.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Petitioner seeks decertification of the Intervenor pursuant toSection 9 (c) of the Act.On June 16, 1943, as a result of a Board Decision and Direction ofElection, the Intervenor was certified as the bargaining representa-tive of the Employer's employees in a plant-wide unit.,Thereafter,the Intervenor and the Employer entered into a collective bargainingagreement, which expired on June 30, 1945.On September 26, 1947,the Petitioner filed the present petition with the Board, and on thesame date advised the Employer of it.No contract was in force atthe time the petition herein was filed.After all the evidence bearing on the issues in this case had beenreceived, the Intervenor moved at the hearing to withdraw fromfurther participation therein and requested that, in the event an elec-tion be ordered, its name be removed from the ballot. The Employerand the Petitioner desire that, notwithstanding the withdrawal ofthe Intervenor, a decertification election be directed in this pro-ceeding.Although the Intervenor actively participated in the hearing, wedeem its motion to withdraw therefrom and its request that its namebe removed from the ballot to be a clear indication that it no longerclaims the status of majority representative pursuant to its prior1 InMatter of Terrytoons, Inc,50 N. L R B 684, the Board certified the Intervenor inthe following unit:All employees . . . engaged in the production of motion picture animated cartoons,in all its various phases,including,story, layout,background,animation,breakdown,in-between,tracing and coloring,camera,and full-time maintenance employees, butexcluding supervisory,office and clerical employees,directors,and employees of themusic department. .. . TERRYTOONS, INC.473certification by the Board.Whatever vitality the certificate mightotherwise still have to establish the Intervenor's representative statusis necessarily cancelled by the Intervenor's own disclaimer.We find,therefore, in view of this disclaimer, that the Intervenor has relin-quished its position as such majority bargaining representative.'Accordingly, we find that no question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of thaAct, and we shall, therefore, dismiss the petition.3ORDERITISHEREBY ORDERED that the petition in the above-entitled matterbe, and it hereby is, dismissed.2 SeeMatterof Norwich Pharmacal Company,2-RD-4.Orderdismissing decertificationpetition issued March 16, 1948, see alsoMatteof Riggs Optical Company, Consolidated,77 N. L R B 2658 Although Mr. Reynolds would direct an election in thiscase for reasons stated in hisdissenting opinion inMatter of Federal Shipbuilding and Drydock Company, 77 NL. R. B.463, he deems himself bound by the majority decision in that case.